United States Court of Appeals
                      For the First Circuit

No. 13-2188

                         FOODMARK, INC.,

                       Plaintiff, Appellee,

                                v.

                       ALASKO FOODS, INC.,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]



                              Before

                  Thompson, Stahl, and Kayatta,
                          Circuit Judges.



     Robert L. Hamer, for appellant.
     Peter S. Brooks, with whom Zachary W. Berk and Saul Ewing LLP,
were on brief, for appellee.



                         October 1, 2014
             THOMPSON, Circuit Judge.      Appellant Alasko Foods, Inc.

("Alasko") and appellee Foodmark, Inc. ("Foodmark") wage a pitched

battle over the meaning of certain provisions in their "U.S.

Representation Agreement [and] Sales Management Agreement," which

governed their nearly five-year relationship.          The district court

found that, in accordance with its contractual obligations, Alasko

owed Foodmark a "Non-Renewal Termination Fee" when it decided to

part ways with Foodmark.        Having so concluded, the district court

granted    Foodmark's    motion    for   summary    judgment,   and   Alasko

appealed. At stake is approximately $1.1 million. Although Alasko

attacks the district court's decision on a multitude of fronts,

Alasko's contractual obligations are clear, and the record reveals

no genuine issue of fact for trial.        Accordingly, we affirm.

                                I. BACKGROUND

             The underlying facts are generally undisputed.           We set

them forth in the light most favorable to Alasko as the non-moving

party, Rivera-Colón v. Mills, 635 F.3d 9, 10 (1st Cir. 2011),

reserving some for our discussion of the parties' specific legal

arguments.

             Foodmark is a Massachusetts corporation that assists food

manufacturers in marketing "branded-label" and "private-label"

products     to   retailers.1     Alasko   is   a   Canadian    corporation


     1
       The parties inform us that a "branded-label food" product
appears on store shelves under its manufacturer's name.         A
"private-label food" product, by contrast, bears a name differing

                                     -2-
headquartered in Montreal, Québec that sells frozen fruit and

vegetables     to   retail   outfits.         Sometime   in   2006,   Foodmark

approached Alasko to discuss the possibility of marketing Alasko's

products in the United States, a market Alasko had yet to tap into.

After a period of negotiation, on July 20, 2007, the parties signed

a "U.S. Representation Agreement [and] Sales Management Agreement"

("Agreement").

1.   Terms of the Agreement

             Alasko retained Foodmark to provide "private label sales

management"     and    act   as   its   "exclusive    private   label   sales

management team" with respect to "Target Accounts," which consisted

of supermarkets and so-called "club stores" in the United States.

See Agreement §§ 1-4.        Foodmark was to manage sales of Alasko's

frozen fruit and vegetable products, referred to in the Agreement

as "Product Lines."       Agreement § 2.      The Agreement sets forth the

scope of Foodmark's duties as follows:

             5.    [Foodmark's]         Responsibilities        and
             Obligations:

                      a. To exclusively represent [Alasko] and
                      the designated Product Lines to the Target
                      Accounts within the Territory;

                      b.   To review and to familiarize its
                      staff with all facets of the current
                      product line, production costs and margin
                      requirements;




from that of its manufacturer.

                                        -3-
                   c. To manage and/or appoint brokers and
                   insure [sic] that the product line is
                   presented  to   the  specified   Target
                   Accounts;

                   d.   If necessary, to process all orders
                   from accounts and brokers, including EDI
                   when applicable;

                   e. To assume all normal expenses in the
                   performance      of     its     assigned
                   responsibilities (includes entertainment,
                   travel, food and lodging);

                   f.   To hold in strictest confidence all
                   information   deemed   to  be    sensitive
                   (includes      product     c o mposition,
                   manufacturing procedures, distribution
                   methods and customer lists)[.]

Agreement § 5.     In exchange, Alasko promised to pay Foodmark a

"Management Fee" of 5% of "the net invoice sales of all Products"

in the United States.2   Agreement §§ 6.e, 7.a.

          But    Foodmark's   compensation   was   not   limited   to   its

management fee.    Alasko agreed that, under certain circumstances,

it would pay Foodmark a "termination fee" at the end of their

business relationship.    Although the Agreement provides different

mechanisms for ending the parties' work together, we need only

concern ourselves with those few sections applicable here.

          The Agreement broke the parties' relationship into terms

of one or three years that would renew automatically unless either

party notified the other of its intent not to renew.         Section 11,


     2
       Alasko further agreed that it would compensate "all brokers"
with a "3% Broker Commission based on the net invoice sales of all
Products." Agreement §§ 6.f, 7.b.

                                  -4-
inserted at Alasko's behest, allowed it to terminate the Agreement

during the middle of any term upon ninety-days notice.    Agreement

§ 11.   Should it "elect[] not to renew the Agreement for any 3-year

term," Alasko would pay Foodmark a "Non-Renewal Termination Fee."

Agreement § 10.d.    This fee was to be calculated "based on the net

invoice sales for the last 13-week period of the term, annualized,

for accounts managed by [Foodmark]."        Agreement § 10.f.     As

applicable here, the Termination Fee amounted to 10% of Alasko's

sales up to $10 million, 8% of sales between $10 million and $25

million, and 6% of sales over $25 million.    Agreement § 10.f.

           The Agreement also envisioned a circumstance in which

Alasko could end its relationship with Foodmark without owing a

termination fee.    Section 13, "Breach of Agreement," provides each

party the right to terminate if the "other party defaults in the

performance of any material obligation hereunder or materially

fails to comply with any provision of this Agreement or materially

breaches any representation contained herein."      Agreement § 13.

Unlike Section 10, Section 13 makes no provision for a termination

fee.

2.   The Agreement's Life and Death

           With the Agreement in place, Foodmark started trying to

secure United States buyers for Alasko's products.      It began by

familiarizing itself with Alasko's products, capabilities, and

strategies.   It then "engaged in discussions [with Alasko] about


                                 -5-
the best course of action for U.S. sales and decided to pursue

retail private label sales."          Having charted this course, Foodmark

analyzed the relevant market, made appointments with retailers to

present Alasko's products, and obtained feedback from its own pre-

existing clients to determine whether any of Alasko's products

needed "fine-tun[ing]" before being put on the market.                   All told,

Foodmark peddled Alasko's products to twenty-two retailers in the

United States, all at its own expense.

                 By December 2007, Foodmark had brought in a broker, TBG,

LLC ("TBG"), to assist it in pitching Alasko's products to Sam's

Club, a major United States retailer.3              At some point (the record

does       not   disclose   exactly   when),    Foodmark       decided   it    would

introduce TBG to Alasko.          In July 2009, Sam's Club committed to

purchase         private-label   frozen      food    from      Alasko.        Alasko

subsequently entered into a direct Brokerage Agreement with TBG for

its new Sam's Club account.4

                 The Brokerage Agreement sets TBG up as Alasko's "broker"

with respect to Alasko's sales to Sam's Club. See                        Brokerage

Agreement § 1 and Schedule A.                Its specific obligations were

spelled out as follows:



       3
        TBG is an American            company       and   is   headquartered      in
Fayetteville, Arkansas.
       4
      The Brokerage Agreement also contemplated sales to Wal-Mart,
Inc. Any such sales--the record does not reveal whether or not
there were any--are irrelevant to the issues we must decide.

                                       -6-
            [TBG] shall maintain a business organization
            and workforce adequate in every way to:

            A.   Regularly contact its Accounts' buying
            office;

            B. Diligently and with reasonable frequency
            solicit and promote the sales of all [Alasko]
            Products.

            C. Work diligently at an acceptable frequency
            to secure orders from [Alasko's] Accounts
            listed in Schedule A [i.e., Sam's Club and
            Walmart] attached hereto.

            D. On sales of Products on orders submitted
            by Broker and accepted by [Alasko], Broker
            will lend complete and regular assistance in
            effecting   prompt   and  full   payments   by
            customers for all deliveries of Products sold;
            and

            E.   Broker agrees to adhere to [Alasko's]
            schedule of prices, terms, and conditions of
            sale, and to submit orders taken under these
            conditions to [Alasko] for approval in the
            routine manner; and

            F. Meet sales goals and objectives for the
            business.

Brokerage Agreement § 4.      TBG further agreed to assist Alasko with

"any   customer   disputes,    inquiries    or   deductions,"    "product

problems,    product   withdrawals    or   recalls,"   and   collections.

Brokerage Agreement § 9A.

            The Brokerage Agreement does not state TBG will "manage"

any accounts, assume any sort of "management role" over anything,

or seek to secure new accounts.       Neither was TBG declared to be a

"sales management team" like Foodmark.        And Alasko agreed to pay

TBG a 3% broker fee (not a "management fee") based on Alasko's net

                                     -7-
sales to the Sam's Club account.           Brokerage Agreement § 7 and

Schedule C.      This fee, we note, is equal to the 3% broker fee

contemplated by Foodmark and Alasko's Agreement.

             Alasko subsequently renegotiated Foodmark's management

fee on the Sam's Club account, and Foodmark ultimately accepted a

reduced fee of 2%.5       Alasko began shipping products to Sam's Club

in October 2010. It sent Foodmark management fees, calculated from

Alasko's sales to Sam's Club, in the months that followed.

             Meanwhile,    private   equity   firm    Catterton   Partners

acquired a controlling interest in Alasko in July 2010.                At the

request of the new owners, Foodmark ceased its work--for the most

part--while    the   company   reconsidered   its    United   States    sales

strategy.6    On October 17, 2011, Alasko informed Foodmark it had

opted, pursuant to Section 11, to terminate the Agreement as of

January 15, 2012.     Alasko did not say that Foodmark had failed to

perform any of its contractual obligations, nor did it mention

Section 13's provisions governing termination for cause.

             Alasko continued to pay Foodmark's management fee for the

Sam's Club account through the end of their relationship. Payments



     5
       Although the parties do not agree on the reasoning behind
this reduction, the disagreement is immaterial because it is
uncontested that Alasko continued to pay Foodmark a management fee
(albeit a reduced one) with respect to the Sam's Club account, even
after the renegotiation.
     6
       Foodmark asserts it continued to present Alasko with new
business opportunities, a claim to which Alasko has not responded.

                                     -8-
between the notice of termination and January 15, 2012, amounted to

$56,329.72.   Over the entire life of the Agreement, Alasko paid

Foodmark a total of $205,509.00 in management fees, all of which

related to the Sam's Club account.

           After receiving the notice of termination, Foodmark

demanded payment of the Non-Renewal Termination Fee contemplated by

Section 10.f, but Alasko refused.

3.   The Litigation

           Unwilling   to   surrender,   Foodmark   filed   a   two-count

complaint in Massachusetts state court.         Count 1 alleged that

Alasko's refusal to pay the termination fee constituted a breach of

the Agreement and of its covenant of good faith and fair dealing.

Count 2 requested relief under the business-to-business provisions

of Massachusetts's consumer protection statute. Alasko removed the

case to federal court on the basis of diversity jurisdiction.        The

parties proceeded to bombard the district judge with a flurry of

dispositive motions and cross-motions.

           Alasko sought summary judgment on all counts, arguing

that its termination of the Agreement in the middle of a three-year

term pursuant to Section 11 did not trigger its obligation to pay

a termination fee.     Foodmark returned fire with its own cross-

motion, asserting that regardless of whether Alasko ended the

Agreement during or at the end of a term, Foodmark was entitled to

a termination fee because Alasko had opted not to renew the


                                  -9-
Agreement.     The district court--whose reasoning is not germane

here--sided with Foodmark and permitted the parties to conduct

limited discovery on damages.

             Foodmark filed a follow-up summary judgment motion, this

time seeking $1,101,275.45 in damages based on Alasko's sales to

Sam's Club during the final thirteen weeks of the Agreement.

Alasko resisted, arguing Foodmark was not entitled to anything

because it did not actually manage the Sam's Club account, as the

Agreement     required.        The     district   court   rejected    Alasko's

arguments, found that Foodmark did "manage" the Sam's Club account,

and entered judgment awarding Foodmark $1,101,275.45.

             Refusing     to   admit    defeat,   Alasko's   timely     appeal

followed.7




     7
        We note a jurisdictional wrinkle not mentioned by the
parties. Foodmark's summary judgment motions raised only the first
count of its two-count complaint. The district court's judgment,
however, resolved all questions of liability and damages, and
imposed pre- and post-judgment interest. This disposed of the case
in its entirety and left nothing further for the district court to
do. For its part, Foodmark affirmatively relied on the judgment's
finality by applying for a writ of execution.
     There is no doubt that the district court entered final
judgment in Foodmark's favor. See In re Forstner Chain Corp., 177
F.2d 572, 576 (1st Cir. 1949) ("A final judgment is the concluding
judicial act or pronouncement of the court disposing of the matter
before it . . . ."); see also Hickey v. Duffy, 827 F.2d 234, 237-38
(7th Cir. 1987) (finding jurisdiction over an appeal where the
district court "believe[d]" a particular ruling ended the
litigation). Accordingly, we have jurisdiction over this appeal.
See 28 U.S.C. § 1291 (limiting our appellate jurisdiction to "final
decisions of the district courts").

                                       -10-
                        II. STANDARD OF REVIEW

          Although     the    Agreement's    choice   of    law   provision

implicates the substantive law of Québec, where foreign substantive

law applies we nonetheless utilize our own procedural rules.            See

Servicios Comerciales Andinos, S.A. v. Gen. Elec. Del Caribe, Inc.,

145 F.3d 463, 478 (1st Cir. 1998).          Accordingly, we review "the

district court's grant of summary judgment . . . de novo, and we

draw all reasonable inferences in favor of the nonmoving party."

Ponte v. Steelcase, Inc., 741 F.3d 310, 319 (1st Cir. 2014).             We

affirm "if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a

matter of law."    Fed. R. Civ. P. 56(a).

                              III. ANALYSIS

          On appeal, Alasko does not contest the district court's

allowance of Foodmark's first motion for summary judgment, or the

denial of its own. Rather, it only challenges the district court's

resolution of Foodmark's second summary judgment motion on damages.

          Before diving into our analysis of the Agreement, we

briefly set forth the controlling legal principles.

1. Contract Interpretation Under Québec Law

          The     parties    agree   that   Québec    law   governs   their

contractual obligations, and we see no reason to disturb this

choice.   See Barclays Bank PLC v. Poynter, 710 F.3d 16, 21 (1st

Cir. 2013) (forgoing choice of law analysis where the parties


                                     -11-
agreed to utilize the substantive law of a particular jurisdiction

and there was "at least a reasonable relationship between [their]

dispute" and that jurisdiction).       Each party has submitted an

affidavit from a Québec legal practitioner setting forth the

substantive rules of law, which is an appropriate method of proving

the law of a foreign country.   See Elec. Welding Co. v. Prince, 86
N.E. 947, 948 (Mass. 1909) ("The proof of the law of a foreign

country may be by the introduction in evidence of its statutes and

judicial decisions, or by the testimony of experts learned in the

law, or by both."); Evans Cabinet Corp. v. Kitchen Int'l, Inc., 593
F.3d 135, 143-44 (1st Cir. 2010) (applying Québec law as set forth

in the affidavit of a Canadian attorney).

          After carefully reviewing the parties' submissions, we

find their views of Québec law are substantially similar.    We do

not hesitate, however, to supplement their submissions with our own

research, where necessary.

          Our ultimate goal under Québec law is to give effect to

the contracting parties' intent.       To that end, "[t]he common

intention of the parties rather than adherence to the literal

meaning of the words shall be sought in interpreting a contract."

Civil Code of Québec, S.Q. 1991, c. 64 ("Code"), art. 1425 (Can).

Although the parties do not contend their Agreement is ambiguous,




                                -12-
we are permitted to refer to the Code's principles to guide our

analysis of their contractual obligations.8

              When dealing with contractual language, each individual

"clause . . . is interpreted in light of the others so that each is

given the meaning derived from the contract as a whole." Code art.

1427.       "A clause is given a meaning that gives it some effect

rather than one that gives it no effect."     Code art. 1428.   Should

there be any doubt, "a contract is interpreted in favour of the

person who contracted the obligation and against the person who

stipulated it."      Code art. 1432.

              Further, we may take into account "the nature of the

contract, the circumstances in which it was formed, [and] the

interpretation which has already been given to it by the parties."

Code art. 1426.     And we can also look to the parties' "usage," that

is, the manner in which they have performed.      Id.

              With these underlying principles in mind, we soldier on.




        8
       This is where the parties' interpretations of Québec law
diverge. Foodmark tells us we may resort to the Code's principles
even where a contract is not ambiguous, but Alasko would have us
forgo their use altogether unless we find ambiguity in the
Agreement. The authority Alasko cites in favor of this proposition
does not go so far, providing only that we may not vary or alter
the terms of an unambiguous agreement under the guise of
interpretation.   See Aff. of Peter S. Martin, ¶ 3.      This says
nothing about incorporating the Code's underlying principles into
our determination of contractual obligations, and we accept
Foodmark's essentially uncontested view of Québec law on this
point.

                                  -13-
2. Did Foodmark Manage the Sam's Club Account?

           Alasko begins by arguing Foodmark was required to perform

"all" of its contractual obligations in order to have "managed" any

particular account.         According to Alasko, Foodmark's "obligations

under Section 5 of the Agreement . . . were collectively deemed to

comprise account management."           Appellant Br. at 11.9   Foodmark does

not contest this proffered definition, and so we adopt it for

purposes of this appeal.

           This brings us to the central issue in this case:

whether   there    is   a    disputed    issue   of   fact   with   respect   to

Foodmark's "management" of the Sam's Club account.              We address the

parties' arguments in turn, providing necessary details as we go

along.

           i.     TBG's Involvement with the Sam's Club Account

           Alasko's front-line argument is that no termination fee

is owed because TBG, not Foodmark, managed the Sam's Club account.

Foodmark, however, says that bringing TBG on-board was consistent

with its own contractual duties to "manage" that account.




     9
        Alasko separately raises the concept of "conjunctive
obligations." See Appellant Br. at 15. A "conjunctive obligation
. . . is an obligation where the debtor is required to perform
several duties."    Jean-Louis Baudouin, Pierre-Gabriel Jobin &
Nathalie Vézina, Les obligations § 605 (7th ed. 2013) (Appellant's
Translation). See Addendum to Appellant Br. at 47. Because the
parties' accepted definition of "manage" as collectively comprising
Foodmark's Section 5 duties embraces this notion, we need not
consider it separately.

                                        -14-
              The     Agreement   expressly    provides   for    Foodmark's

appointment of brokers for the accounts it landed, and for brokers

to oversee the day-to-day handling of those accounts.            Agreement

§ 5.c.      Foodmark's hands-off responsibilities with respect to any

particular broker-run account are obvious, as Foodmark was required

to "process all orders from accounts and brokers" only "[i]f

necessary."         Agreement § 5.d.   The Agreement also calls for a 3%

broker fee, which is exactly what Alasko agreed to pay TBG with

respect to the Sam's Club account.            Agreement § 7.b.   Thus, the

parties plainly envisioned Foodmark working with or through a

broker on any U.S. account it secured.

              Furthermore, comparing Foodmark's responsibilities to

TBG's shows the two companies fulfilled quite different roles for

Alasko.     The Brokerage Agreement limited TBG's obligations to the

Sam's Club Account itself.10 Foodmark's job, on the other hand, was

to go out and pitch Alasko's products to numerous United States

vendors in order to drum up business and secure new accounts for

Alasko. It was also tasked with managing any brokers brought in to

handle these new accounts to ensure their performance was up to

par.




       10
        The Brokerage Agreement also made TBG responsible for
Alasko's sales to Walmart.    The record does not reveal whether
Alasko ever sold any products to Walmart, but whether or not it did
does not affect our analysis.

                                       -15-
           In sum, Foodmark was involved in Alasko's "big picture"

business concerns in a way TBG simply was not.       That TBG provided

broker services on the Sam's Club account was foreseen by and

entirely     consistent     with      Foodmark's     own     management

responsibilities.     Nothing   in   the   Agreement's   clear   language

precluded both Foodmark and TBG from fulfilling their own, unique

obligations with respect to the Sam's Club account.        We conclude,

therefore, that TBG's involvement did not preclude Foodmark from

managing the account within the meaning of the Agreement.11

           This determination, however, does not get us through the

battle lines:    we must still answer the final question of whether

there is a triable issue as to whether Foodmark actually managed

the Sam's Club account within the meaning of the Agreement.          Our

march continues.

           ii.   The Parties' Course of Conduct

           As we hone in on our objective, we consider the evidence

as to how the parties performed under the Agreement and how they

interpreted their responsibilities during the course of their

business relationship.    See Code art. 1426.

           Foodmark argues the undisputed evidence demonstrates

Alasko recognized its management of the Sam's Club account because



     11
       Ironically, but for this conclusion, Alasko's reference to
TBG "managing" the account would be akin to admitting it breached
its promise to utilize Foodmark as its "exclusive" sales management
team on U.S. accounts.

                                   -16-
it paid Foodmark's management fee without complaint, even after TBG

entered the scene.      Alasko, however, explains that the Agreement

entitles Foodmark to management fees with respect to all of

Alasko's sales in the United States (even if it did nothing to

bring about a particular sale), but that Foodmark only gets a

termination fee for accounts it affirmatively managed.                 Thus,

Alasko would have us find that its payment of management fees does

not by itself mean that Foodmark managed the Sam's Club account.

            Alasko's position must give way in the face of the

Agreement's plain language and the uncontested evidence in the

record. For starters, Alasko's argument is irreconcilable with its

proffered definition of "management," to wit, fulfillment of every

one of Foodmark's Section 5 responsibilities.             The idea that

"management" could mean Foodmark did not have to do anything to

earn management fees (which ultimately exceeded $200,000) defies

all bounds of common sense and commercial logic, and is contrary to

the plain meaning of the Agreement.          Indeed, this construction

reads the bargained-for nature of Foodmark's duties out of the

Agreement and runs afoul of the Québec Civil Code's admonition to

interpret contractual language in a way "that gives it some effect

rather than one that gives it no effect."          Code art. 1428.

            And apart from being inconsistent with the Agreement's

language,    Alasko's   position   is     flatly   contradicted   by     the

uncontested evidence in the record.          There is no dispute that


                                   -17-
Alasko continued to pay Foodmark's "management fee" (albeit reduced

to 2% from the originally-agreed-upon 5%) with respect to the Sam's

Club account after it entered into its Brokerage Agreement with

TBG.   Alasko never gave Foodmark any notice of nonperformance, nor

did it seek to terminate the Agreement for cause, as would be

expected had Alasko felt Foodmark was not providing the services

required   of    it    and   which   would    have   relieved   Alasko     of    any

obligation to pay a termination fee.            See Agreement § 13.       Thus, we

reject Alasko's implication that it would have paid Foodmark more

than $200,000 for no work.

           What's more, Alasko has turned a blind eye to the

commercial reality that it did not have any United States sales

before hiring Foodmark as its exclusive sales management team.

Given this exclusivity provision, any U.S. sales Alasko realized

would likely have been procured through Foodmark's work.                        Yet,

throughout      this   appeal   Alasko       ascribes   no   value   at   all     to

Foodmark's contributions towards developing the Sam's Club account,

an account which Alasko does not dispute is expected to generate

approximately $10 million in annual sales.              Nothing in the record

suggests--nor does Alasko argue--that it would have realized any

United States sales but for Foodmark's groundwork at the beginning

of their relationship and its later introduction of TBG.

           All told, the undisputed evidence demonstrates Alasko

acknowledged Foodmark's management role with respect to the Sam's


                                       -18-
Club account.          And as we discuss below, there is no evidence in the

record from which to draw a contrary conclusion, as would be

necessary to raise a genuine issue of fact for trial.

               iii. Uncontested Evidence of Management

               Alasko     does    not    contest   any   of   Foodmark's   evidence

showing that it spent time familiarizing itself with Alasko's

products, that it conducted market research and met with Alasko and

its own clients to discuss sales strategy and the competitiveness

of Alasko's offerings, and that it ultimately presented Alasko's

products to twenty-two retailers in the United States.                       Alasko

admits Foodmark introduced it to TBG, and the uncontested evidence

is that Alasko landed the Sam's Club account sometime after TBG

became involved.          All of these activities are plainly within the

scope of Foodmark's Section 5 duties.

               Furthermore, the record reveals that Foodmark's work with

TBG was directed specifically at Sam's Club.                  This evidence comes

in the form of affidavits from Foodmark employees describing just

what        Foodmark     did     on     Alasko's   behalf,    along   with    email

communications between Foodmark and TBG appended to each affidavit.

Alasko has not contested the authenticity or contents of any of

these emails.12


       12
       The closest Alasko comes is its submission of two conclusory
affidavits from TBG employees stating that Foodmark played no role
in the day-to-day management of the Sam's Club account. These do
not suffice to create a genuine issue of fact in light of Alasko's
failure to contest the information contained in Foodmark's email

                                            -19-
             Foodmark's affidavits and emails span 126 pages of the

summary judgment record. The emails were exchanged both before and

after TBG entered into its Brokerage Agreement with Alasko.         They

show that Foodmark was actively involved with product packaging,

product pricing, and delivery of sample products, and that it

coordinated meetings and assisted TBG's presentations.         They also

detail Foodmark's market research into the activities and pricing

strategies    of   competing   companies.   All   of   these   activities

directly related to the Sam's Club account.            Furthermore, the

emails detail Foodmark's and TBG's attempts to establish a separate

account with Walmart.    Thus, the uncontested evidence demonstrates

Foodmark played a role in managing TBG, as provided for by the

Agreement.

             Alasko marshals one final effort to get around the

Maginot Line presented by the uncontested evidence.        The evidence

in the record here provides a much more effective defense than did

France's physical bulwarks.




communications. See Torrech-Hernandez v. Gen. Elec. Co., 519 F.3d
41, 47 (1st Cir. 2008) (recognizing "unsupported, subjective,
conclusory, or imaginative statement[s]" do not create a factual
dispute at the summary judgment stage).      Moreover, given our
conclusion that Foodmark and TBG each had different business
responsibilities, TBG's opinion that Foodmark did not manage the
Sam's Club account on a day-to-day basis is not inconsistent with
a finding that Foodmark managed the account within the meaning of
the Agreement. We reject Alasko's argument that these affidavits
present an issue for trial.

                                   -20-
           Alasko says that the parties' renegotiation of Foodmark's

management fee from 5% to 2% of sales to Sam's Club is indicative

of Foodmark's "vastly diminished role--something far less than

account    management--relative    to    this   particular   account."

Appellant Br. at 11.   But the renegotiation only strengthens the

conclusion that Foodmark continued to manage the account.            A

diminished management role remains, by definition, a management

role.     And the fact that the parties did not simultaneously

negotiate any alteration to the termination fee buttresses our

conclusion that Alasko recognized Foodmark continued to "manage"

the Sam's Club account within the meaning of the Agreement, despite

the renegotiation.

                           IV. CONCLUSION

           After cutting through the fog of war, we find that the

uncontested evidence in the record demonstrates both that Foodmark

fulfilled its Section 5 duties with respect to the Sam's Club

account, and that Alasko recognized its management role even after

concluding the Brokerage Agreement with TBG. Accordingly, there is

no genuine issue of fact for trial, and Foodmark is entitled to a

termination fee in the amount calculated by the district court.

           Affirmed.




                                  -21-